          Case 1:18-cr-00694-RA Document 66 Filed 04/24/20 Page 1 of 2




                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 4/24/2020


 UNITED STATES OF AMERICA,
                                                               No. 18-cr-694 (RA)
                       v.
                                                                     ORDER
 LEWIS STAHL,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

       As the Court has previously detailed, after Mr. Stahl filed a motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A), on April 17, 2020, the Government filed a letter

indicating that the Bureau of Prisons (the “BOP”) had approved his request for home confinement

but that his relocation request was pending approval by the U.S. Probation Offices (the “USPOs”)

in the Southern Districts of New York and Florida. See Dkt. 56. On the morning on April 20th,

the Court was informed by the USPO in the Southern District of New York that both districts had

approved Mr. Stahl’s relocation request. The Court then ordered the Government to advise it as

to when the BOP intended to release Mr. Stahl to home confinement. See Dkt. 58. In response to

the Court’s April 20th Order, however, the Government filed a letter indicating that, in light of

“new guidance” just issued to the BOP by the Department of Justice (the “DOJ”), the BOP now

anticipated that Mr. Stahl was no longer eligible for home confinement or a furlough. See Dkt. 59.

Given the BOP’s apparent reversal of its prior approval of Mr. Stahl’s home confinement request,

the Court ordered the Government to provide it with an explanation, including by way of affidavit
            Case 1:18-cr-00694-RA Document 66 Filed 04/24/20 Page 2 of 2



from the appropriate BOP representative, as to how the new DOJ guidance could affect those prior

decisions. See Dkt. 60.

         Yesterday evening, the Court received the Government’s letter, which, together with the

Declaration of Jennifer Broton, Associate Warden of FCI Miami, represented that Mr. Stahl will

be transferred to home confinement today, April 24, 2020. See Dkts. 65, 65-1. Based on these

representations, the Court expects that Mr. Stahl will indeed be released today and transferred to

his residence in the Southern District of Florida, where he will undergo a 14-day quarantine. By

5:00 p.m. today, the Government shall confirm with the Court that Mr. Stahl has in fact been

transferred to home confinement.

SO ORDERED.

Dated:      April 24, 2020
            New York, New York


                                                 Ronnie Abrams
                                                 United States District Judge




                                                2
